Citation Nr: 1619392	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  13-32 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for left knee osteoarthritis (formerly left knee injury).  

2.  Entitlement to service connection for right knee osteoarthritis (formerly right knee injury).  


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Attorney at Law


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from May 1974 to October 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening claims of service connection for left and right knee osteoarthritis on the grounds of no new and material evidence.  

In a decision dated in April 2014 the Board reopened the claims of service connection for left knee and right knee osteoarthritis, and then denied the claims on the merits.

In May 2014 the Veteran appealed the Board's April 2014 decision to the Court of Appeals for Veterans' Claims (Court); and in July 2014 the parties filed a Partial Joint Motion for Remand.  In an Order dated in July 2014 the Court granted the parties' Motion, vacated that part of the Board's April 2014 decision that denied service connection for left knee and right knee osteoarthritis (formerly left knee and right knee injury), and remanded the matter to the Board for appropriate action.

In October 2014 the Board remanded the matter for action pursuant to the parties' Motion.  The case was returned to the Board in February 2016.


FINDING OF FACT

According to the public records of Riverside County, California, the Veteran died in February 2016; while his appeal was pending.



CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the pending appeals for service connection for left and right knee osteoarthritis.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

According to a Certificate of Death issued March 7, 2016, by the Department of Public Health in Riverside County, California, the Veteran died in February 2016; while his appeals for service connection for left and right knee osteoarthritis were pending before the Board.

As a matter of law, veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 

The Board's dismissal of the appeal does not affect the right of an eligible person to request to be substituted as the appellant for purposes of processing these claims to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  38 U.S.C.A. § 5121A.  As provided for in this provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a)."  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the VA regional office from which the claim originated (listed on the first page of this decision). 


ORDER

The appeal for service connection for left knee osteoarthritis (formerly left knee injury) is dismissed.

The appeal for service connection for right knee osteoarthritis (formerly right knee injury) is dismissed.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


